Opinion by
White, P. J.
§716, Cost .of transcript on appeal; how adjudged; case stated. On a former day we reversed and rendered the judgment in this cause adjudging the costs of the appeal against the appellee. It appears that this is a second appeal from judgments rendered in the cause by the county court. The first appeal was prosecuted by appellant from a judgment by default, and the judgment was reversed and cause remanded because service of citation, had not been had upon appellant. On the second appeal the judgment was reversed because it was excessive. In reversing the judgments on each appeal the costs of the appeal were adjudged.against the.appellee. *629In reversing the judgment on the last appeal this court proceeded to render such judgment as should have been rendered in the court below; that is, for the amount that appellee was entitled to recover up to that date, to wit, the principal damages, interest, and all costs of the suit, except the costs which accrued on the former appeal, at the same time adjudging against appellee the costs of the last appeal. Appellee having been in the wrong in both instances in the lower court, thereby" occasioning the appeals, it is but just that he should pay all the costs thus occasioned. These costs justly include the clerk’s fees in the lower court for making out the transcripts in both appeals. In our opinion whenever a judgment on appeal to this court is reversed and rendered, and the costs of the appeal are adjudged against the appellee, such costs include the cost of the transcript. In this case the transcript contains a bill of all the costs, including both transcripts, and the motion of appellant to tax the cost of both appeals, including the cost of the two transcripts, against appellee, is sustained, and judgment rendered accordingly.
May 20, 1885.
Motion to retax costs sustained.